



Exhibit 10.1
HILLS BANCORPORATION
2020 STOCK OPTION AND INCENTIVE PLAN


ARTICLE 1
General Purpose of Plan; Definitions


1.1    Purposes. The purpose of this Hills Bancorporation 2020 Stock Option and
Incentive Plan (the “Plan”) is to advance the interests of the Company through
providing select key Employees and Directors of the Company and its Affiliates
with the opportunity to acquire Shares. By encouraging such stock ownership, the
Company seeks to attract, retain and motivate the best available personnel for
positions of substantial responsibility and to provide additional incentive to
Directors and key Employees of the Company or any Affiliate to promote the
success of the business.


1.2     Certain Definitions. Unless the context otherwise indicates, the
following words used herein shall have the following meanings whenever used in
this instrument:


(a)
"Affiliate" means any Parent or Subsidiary of the Company or any other
corporation, partnership, joint venture or other entity, directly or indirectly,
through one or more intermediaries, controlling, controlled by, or under common
control with the Company, as determined by the Board of Directors in its
discretion.



(b)
"Award" means any grant under this Plan of a Stock Option, Stock Appreciation
Right, Restricted Share, Restricted Share Unit or Performance Share to any Plan
participant.



(c)
“Bank” means Hills Bank and Trust Company.



(d)
"Board of Directors" means the Board of Directors of the Company, as constituted
from time to time.



(e)
"Cause" with respect to an employee of the Bank, the Company or any other
affiliate of the Company, who has not entered into an employment agreement with
the Bank or the Company, or such an affiliate, means and is limited to (a)
criminal dishonesty, (b) refusal to perform duties on an exclusive and
substantially full-time basis, (c) refusal to act in accordance with any
specific substantive instructions given by the Bank, the Company or any
affiliate of the Company with respect to performance of duties normally
associated with such employee's position, or (d) engaging in conduct which could
be materially damaging to the Bank, the Company or any affiliate of the Company
without a reasonable good faith belief that such conduct was in the best
interest of the Bank, the Company or any affiliate of the Company. With respect
to an employee who is employed pursuant to an employment agreement with the
Bank, the Company, or such an affiliate, “Cause” shall mean “cause” as defined
in the terms of such employment agreement (as it may be amended from time to
time).

        
(f)
“Change in Control” shall mean shall mean any one of the following events: (i)
the acquisition (A) of ownership, holding or power to vote more than 50% of the
Company’s voting stock, (B) of the ability to control the election of a majority
of the Company’s directors, or (C) of a controlling influence over the
management or policies of the Company by any person or by persons acting as a
group (within the meaning of Section 13(d) of the Securities Exchange Act of
1934), or (ii) during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board of Directors of the Company
(the Continuing Directors) cease for any reason to constitute at least
two-thirds thereof, provided that any individual whose election or nomination
for election as a member of the Board was approved by a vote of at least
two-thirds of the Continuing Directors then in office shall be considered a
Continuing Director, provided that such event constitutes a “Change in
Ownership,” “Change in Effective Control,” or “Change in Ownership of a
Substantial Portion of Assets,” as defined by Treasury Regulation
1.409A-3(i)(5). For purposes of this subparagraph only, the term “person” refers
to an individual or a corporation, partnership, trust, association, joint
venture, pool, syndicate, sole proprietorship, unincorporated organization or
any other form of entity not specifically listed herein.



(g)
"Code" means the Internal Revenue Code of 1986, as amended, and any lawful
regulations or guidance promulgated thereunder. Whenever reference is made to a
specific Internal Revenue Code section, such reference shall be deemed to be a
reference to any successor Internal Revenue Code section or sections with the
same or similar purpose.



(h)
"Committee" means the committee administering this Plan as provided in Section
2.1.



(i)
"Common Shares" mean the common shares no par value per share, of the Company.



62

--------------------------------------------------------------------------------







(j)
"Company" means Hills Bancorporation, a corporation organized under the laws of
the State of Iowa and, except for purposes of determining whether a Change in
Control has occurred, any corporation or entity that is a successor to Hills
Bancorporation or substantially all of the assets of Hills Bancorporation and
that assumes the obligations of Hills Bancorporation under this Plan by
operation of law or otherwise.



(k)
"Date of Grant" means the date on which the Committee grants an Award.



(l)
"Director" means a member of the Board of Directors.



(m)
"Disability" means the person (a) is, by reason of any medically determinable
physical or mental impairment which can be expected to result in death or can be
expected to last for a continuous period of not less than 12 months, receiving
disability or other income replacement benefits for a period of not less than 3
months under an accident and health plan of the Bank, the Company or an
affiliate covering the person, or (b) has been determined to be totally disabled
by the United States Social Security Administration.



(n)
"Eligible Participant" is defined in Article 4.



(o)
"Exchange Act" means the Securities Exchange Act of 1934, as amended, and any
lawful regulations or guidance promulgated thereunder.



(p)
"Exercise Price" means the purchase price of a Share pursuant to a Stock Option,
or the exercise price per Share related to a Stock Appreciation Right.



(q)
"Fair Market Value" means with respect to a share of Common Stock, the value as
determined from time to time by the Committee in good faith, until such time as
the Common Stock may be regularly traded on a stock exchange and the volume of
such trading is sufficient to create a reasonable market for the Common Stock.
The determination of whether a market for the stock has been established shall
be in the sole discretion of the Committee for purposes of the Plan. The
Committee may, in its discretion, rely upon a valuation report from an
independent consultant to the Company engaged for the purpose of determining the
fair value of the Common Stock of the Company or such other reasonable valuation
method as may be prescribed by the Committee. Notwithstanding the foregoing, as
of any date, the “Fair Market Value” of Common Shares shall be determined in a
manner consistent with Code Section 409A and the guidance then-existing
thereunder.



(r)
“Family Member” means any child, stepchild, grandchild, parent, stepparent,
grandparent, spouse, former spouse, sibling, niece, nephew, mother-in-law,
father-in-law, son-in-law, daughter-in-law, brother-in-law, or sister-in-law,
including adoptive relationships, and any person sharing the Participant’s
household (other than a tenant or employee).



(s)
"Incentive Stock Option" and "ISO" mean a Stock Option that is identified as
such and which is intended to meet the requirements of Section 422 of the Code.



(t)
"Non-Qualified Stock Option" and "NQSO" mean a Stock Option that: (i) is
governed by Section 83 of the Code; and (ii) is not intended to meet the
requirements of Section 422 of the Code.



(u)
"Outside Director" means a nonemployee Director. In addition, at all times
during which the Company is subject to the reporting requirements of the
Exchange Act, "Outside Director” means a nonemployee Director who meets the
definitions of the terms "independent director" set forth in The Nasdaq Stock
Market rules, and "non-employee director" set forth in Rule 16b-3, or any
successor definitions adopted by The Nasdaq Stock Market and Securities and
Exchange Commission, respectively, and similar requirements under any other
applicable laws and regulations.



(v)
"Parent" means any corporation which qualifies as a "parent corporation" of the
Company under Section 424(e) of the Code.



(w)
“Participant” means an Eligible Participant who has been granted an award of
Stock Options, Stock Appreciation Rights, Restricted Shares, Restricted Share
Units or Performance Shares under this Plan.



(x)
"Performance Shares" is defined in Article 9.



(y)
"Performance Period" is defined in Section 9.2.



63

--------------------------------------------------------------------------------







(z)
“Permitted Transferees” means (i) a Participant’s Family Member, (ii) one or
more trusts in which Family Members have more than fifty percent of the
beneficial interest, (iii) a foundation in which the Participant or Family
Members control the management of assets; or (iv) any other entity in which the
Participants or Family Members own more than fifty percent of the voting
interests.



(aa)
"Plan" means this Hills Bancorporation 2020 Stock Option and Incentive Plan, as
amended from time to time.



(ab)
"Restricted Share Units" is defined in Article 8.



(ac)
"Restricted Shares" is defined in Article 8.



(ad)
"Rule 16b-3" means Securities and Exchange Commission Rule 16b-3 under the
Securities Exchange Act of 1934, as amended from time to time.



(ae)
"Share" or "Shares" mean one or more of the Common Shares.



(af)
"Shareholder" means an individual or entity that owns one or more Shares.



(ag)
"SOSAR" is defined in Section 7.1(d).



(ah)
"Stock Appreciation Rights" and "SARs" mean any right to receive the
appreciation in Fair Market Value of a specified number of Shares over a
specified Exercise Price pursuant to an Award granted under Article 7.



(ai)
"Stock Option" means any right to purchase a specified number of Shares at a
specified price which is granted pursuant to Article 5 and may be an Incentive
Stock Option or a Non-Qualified Stock Option.



(aj)
"Stock Power" means a power of attorney executed by a participant and delivered
to the Company which authorizes the Company to transfer ownership of Restricted
Shares, Performance Shares or Common Shares from the participant to the Company
or a third party.



(ak)
"Subsidiary" means any corporation which qualifies as a "subsidiary corporation"
of the Company under Section 424(f) of the Code.



(al)
"Vested" means, with respect to a Stock Option, that the time has been reached
when the option to purchase Shares first becomes exercisable; and with respect
to a Stock Appreciation Right, when the Stock Appreciation Right first becomes
exercisable for payment; with respect to Restricted Shares, when the Shares are
no longer subject to forfeiture and restrictions on transferability; with
respect to Restricted Share Units and Performance Shares, when the units or
Performance Shares are no longer subject to forfeiture and are converted to
Shares. The words "Vest" and "Vesting" have meanings correlative to the
foregoing.







ARTICLE 2
Administration


2.1    Authority and Duties of the Committee.


(a)
The Plan shall be administered by a Committee of at least three Directors who
are appointed by the Board of Directors. Unless otherwise determined by the
Board of Directors, the Compensation Committee of the Board of Directors (or any
subcommittee thereof) shall serve as the Committee, and all of the members of
the Committee shall be Outside Directors. Notwithstanding the requirement that
the Committee consist exclusively of Outside Directors, no action or
determination by the Committee or an individual then considered to be an Outside
Director shall be deemed void because a member of the Committee or such
individual fails to satisfy the requirements for being an Outside Director,
except to the extent required by applicable law.



(b)
The Committee has the power and authority to grant Awards pursuant to the terms
of this Plan to Eligible Participants. The Committee may, at any time and from
time to time, at the request of a Participant or at the discretion of the
Committee, designate that a portion of such Participant's compensation otherwise
payable in cash be payable in



64

--------------------------------------------------------------------------------





Common Shares, Restricted Shares, Stock Options, SARs, Restricted Share Units or
Performance Shares. The Committee shall have the sole discretion to determine
the value of the Common Shares, Restricted Shares, Options, SARs, Restricted
Share Units or Performance Shares so payable and the terms and conditions under
which such Common Shares or Restricted Shares shall be issued or such Stock
Options, SARs, Restricted Share Units or Performance Shares shall be granted.


(c)
The Committee has the sole and exclusive authority, subject to any limitations
specifically set forth in this Plan, to:



(i)
select the Eligible Participants to whom Awards are granted;



(ii)
determine the types of Awards granted and the timing of such Awards;



(iii)
determine the number of Shares to be covered by each Award granted hereunder;



(iv)
determine the other terms and conditions, not inconsistent with the terms of
this Plan, of any Award granted hereunder; such terms and conditions include,
but are not limited to, the Exercise Price, the time or times when Stock Options
or Stock Appreciation Rights may be exercised (which may be based on performance
objectives), any Vesting, acceleration or waiver of forfeiture restrictions, any
performance criteria applicable to an Award, and any restriction or limitation
regarding any Stock Option or Stock Appreciation Right or the Common Shares
relating thereto, based in each case on such factors as the Committee, in its
sole discretion, shall determine;



(v)
determine whether any conditions or objectives related to Awards have been met,
including but not limited to any determination of whether the performance
objectives for Performance Shares or other performance-based awards have been
satisfied;



(vi)
subsequently amend, modify or waive any terms and conditions of Awards, not
inconsistent with the terms of this Plan;



(vii)
adopt, alter and repeal such administrative rules, guidelines and practices
governing this Plan as it deems advisable from time to time;



(viii)
promulgate such administrative forms as it from time to time deems necessary or
appropriate for administration of the Plan;



(ix)
construe, interpret, administer and implement the terms and provisions of this
Plan, any Award and any related agreements;



(x)
correct any defect, supply any omission and reconcile any inconsistency in or
between the Plan, any Award and any related agreements;



(xi)
prescribe any legends to be affixed to certificates representing Shares or other
interests granted or issued under the Plan; and



(xii)
otherwise supervise the administration of this Plan.



(d)
All decisions made by the Committee pursuant to the provisions of this Plan are
final and binding on all persons, including the Company, its shareholders and
participants, but may be made by their terms subject to ratification or approval
by, the Board of Directors, another committee of the Board of Directors or
shareholders.



(e)
The Company shall furnish the Committee with such clerical and other assistance
as is necessary for the performance of the Committee's duties under the Plan.



2.2    Delegation of Duties.    The Committee may delegate ministerial duties to
any other person or persons, and it may employ attorneys, consultants,
accountants, or other professional advisers for the purposes of plan
administration at the expense of the Company. The power to delegate provided for
herein does not include the power to grant an Award.


2.3    Limitation of Liability. Members of the Board of Directors, members of
the Committee and Company employees who are their designees acting under this
Plan shall be fully protected in relying in good faith upon the advice of
counsel and shall incur no liability except for gross or willful misconduct in
the performance of their duties hereunder.


65

--------------------------------------------------------------------------------







ARTICLE 3
Stock Subject to Plan


3.1    Total Shares Limitation. Subject to the provisions of this Article, the
maximum number of shares of Common Stock that may be issued or transferred under
this Plan shall not exceed in the aggregate 250,000 Common Shares. Shares to be
issued under the Plan may be authorized and unissued shares, issued shares that
have been reacquired by the Company (in the open-market or in private
transactions) and that are being held in treasury, or a combination thereof.


3.2    Awards Not Exercised; Effect of Receipt of Shares. If any outstanding
Award or portion thereof, expires, or is terminated, canceled or forfeited, the
Shares that would otherwise be issuable or released from restrictions with
respect to the unexercised or non-Vested portion of such expired, terminated,
canceled or forfeited Award shall be available for subsequent Awards under this
Plan. If the Exercise Price of an Award is paid in Shares, or if Shares are
withheld by the Company to cover a Participant’s tax obligations with respect to
an Award pursuant to Section 15.1 or 15.2 of the Plan, the Shares received by
the Company in connection therewith shall not be added to the maximum aggregate
number of Shares which may be issued under Section 3.1. Where Stock Appreciation
Rights are settled by delivery of Shares, the actual number of Shares delivered
to the Participant shall be counted against the maximum aggregate number of
Shares which may be issued under Section 3.1.


3.3    Dilution and Other Adjustments. In the event that the Committee
determines that any dividend or other distribution (whether in the form of cash,
Shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, redesignation, reclassification, merger,
consolidation, liquidation, split-up, reverse split, spin-off, combination,
repurchase or exchange of Shares or other securities of the Company, issuance of
warrants or other rights to purchase Shares or other securities of the Company
or other similar corporate transaction or event affects the Shares such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under this Plan, then the Committee shall, in such manner as it
deems equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) which thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the limitations set forth above
and (iv) the purchase or exercise price or any performance objective with
respect to any Award; provided, however, that the number of Shares or other
securities covered by any Award or to which such Award relates is always a whole
number. Notwithstanding the foregoing, the foregoing adjustments shall be made
in compliance with: (i) Sections 422 and 424 of the Code with respect to ISOs;
(ii) Treasury Department Regulation Section 1.424-1 (and any successor) with
respect to NQSOs, applied as if the NQSOs were ISOs; and (iii) Section 409A of
the Code, to the extent necessary to avoid its application or avoid adverse tax
consequences thereunder. In applying the provisions of this Section 3.3, the
Committee shall lack discretion with respect to any adjustment which is required
to prevent enlargement or dilution of rights under any Award and shall promptly
make such adjustments as are required to prevent an enlargement or dilution of
rights.


ARTICLE 4
Participants


4.1     Eligibility. Directors, Officers and all other key employees of the
Bank, the Company or any of its Affiliates (each an "Eligible Participant") who
are selected by the Committee in its sole discretion are eligible to participate
in this Plan.


4.2     Award Agreements. Awards shall be evidenced by a written agreement in a
form prescribed by the Committee (hereinafter "Award Agreement"). Execution of
an Award Agreement shall constitute the Participant's irrevocable agreement to,
and acceptance of, the terms and conditions of the Award set forth in such
agreement and of the terms and conditions of the Plan applicable to such Award.
Award Agreements may differ from time to time and from participant to
participant.


ARTICLE 5
Stock Option Awards


5.1    Option Grant. Each Stock Option granted under this Plan will be evidenced
by minutes of a meeting, or by a unanimous written consent without a meeting, of
the Committee and by an Award Agreement dated as of the Date of Grant and
executed by the Company and by the appropriate Participant.


5.2    Terms and Conditions of Grants. Stock Options granted under this Plan are
subject to the following terms and conditions and may contain such additional
terms, conditions, restrictions and contingencies with respect to exercisability
and/or with respect to the Shares acquired upon exercise as may be provided in
the relevant agreement evidencing the Stock Options, so long as such terms and
conditions are not inconsistent with the terms of this Plan, as the Committee
deems desirable:




66

--------------------------------------------------------------------------------





(a)
Exercise Price. Subject to Section 3.3, the Exercise Price shall never be less
than 100% of the Fair Market Value of the Shares on the Date of Grant. Except as
otherwise provided in Section 3.3, no subsequent amendment of an outstanding
Stock Option may reduce the Exercise Price to less than 100% of the Fair Market
Value of the Shares on the Date of Grant. Nothing in this Section 5.2(a) shall
be construed as limiting the Committee's authority to grant premium price Stock
Options which do not become exercisable until the Fair Market Value of the
underlying Shares exceeds a specified percentage (e.g., 110%) of the Exercise
Price; provided, however, that such percentage will never be less than 100%.



(b)
Option Term. Any unexercised portion of a Stock Option granted hereunder shall
expire at the end of the stated term of the Stock Option. The Committee shall
determine the term of each Stock Option at the time of grant, which term shall
not exceed 10 years from the Date of Grant. The Committee may extend the term of
a Stock Option, in its discretion, but not beyond the date immediately prior to
the tenth anniversary of the original Date of Grant. If a definite term is not
specified by the Committee at the time of grant, then the term is deemed to be
10 years. Nothing in this Section 5.2(b) shall be construed as limiting the
Committee's authority to grant Stock Options with a term shorter than 10 years.



(c)
Vesting. Stock Options or portions thereof, are exercisable at such time or
times as determined by the Committee in its discretion at or after grant. The
Committee may provide that a vesting schedule shall be specified in an Award
Agreement. If the Committee provides that any Stock Option becomes Vested over a
period of time or upon performance events, in full or in installments, the
Committee may waive or accelerate such Vesting provisions at any time. Unless
otherwise determined by the Committee in connection with the grant and set forth
in the Award Agreement, all unvested Stock Options shall immediately vest upon
the Death or Disability of the holder.



(d)
Method of Exercise. Vested portions of any Stock Option may be exercised in
whole or in part at any time during the option term by giving written notice of
exercise to the Company specifying the number of Shares to be purchased. The
notice must be given by or on behalf of a person entitled to exercise the Stock
Option, accompanied by payment in full of the Exercise Price, along with any tax
withholding pursuant to Article 15. Subject to the approval of the Committee,
the Exercise Price may be paid:



(i)
in cash in any manner satisfactory to the Committee;



(ii)
by tendering (by either actual delivery of Shares or by attestation)
unrestricted Shares owned by the person entitled to exercise the Stock Option
having an aggregate Fair Market Value on the date of exercise equal to the
Exercise Price applicable to such Stock Option exercise, and, with respect to
the exercise of NQSOs, including restricted Shares;



(iii)
by a combination of cash and unrestricted Shares that are owned on the date of
exercise by the person entitled to exercise the Stock Option; and



(iv)
by any other method permitted by law and affirmatively approved by the Committee
which assures full and immediate payment or satisfaction of the Exercise Price,
which may, during any periods in which the Common Stock is publicly traded,
include a broker-assisted cashless exercise.



The Committee may withhold its approval for any method of payment for any
reason, in its sole discretion, including but not limited to concerns that the
proposed method of payment will result in adverse financial accounting treatment
for the Company, adverse tax treatment for the Company or a participant or a
violation of any law applicable to the Company from time to time, and related
regulations and guidance.


If the Exercise Price of an NQSO is paid by tendering Restricted Shares, then
the Shares received upon the exercise will contain restrictions that are no less
restrictive then the Restricted Shares so tendered.


(e)
Form. Unless the grant of a Stock Option is expressly designated at the time of
grant as an ISO, it is deemed to be an NQSO. ISOs are subject to the additional
terms and conditions in Article 6.



(f)
Special Limitations on Stock Option Awards. Unless an Award Agreement approved
by the Committee provides otherwise, Stock Options awarded under this Plan are
intended to meet the requirements for exclusion from coverage under Code Section
409A and applicable Treasury regulations and all Stock Option Awards shall be
construed and administered accordingly.





67

--------------------------------------------------------------------------------





5.3     Termination of Grants Prior to Expiration. Subject to Article 6 with
respect to ISOs, if the employment of a Participant with the Bank, the Company
or its Affiliates terminates for any reason, all unexercised Stock Options may
be exercised only in accordance with rules established by the Committee or as
specified in the relevant agreement evidencing the Stock Options. Such rules may
provide, as the Committee deems appropriate, for the expiration, continuation
(but only to the originally scheduled expiration date), or acceleration of the
vesting of all or part of the Stock Options.




ARTICLE 6
Special Rules Applicable to Incentive Stock Options


6.1     Eligibility. Notwithstanding any other provision of this Plan to the
contrary, an ISO may only be granted to an Eligible Participant who is a full or
part-time employee (including officers) of the Bank, the Company or of an
Affiliate which is a Parent or Subsidiary of the Company.


6.2     Special ISO Rules.


(a)
Term. No ISO may be exercisable on or after the tenth anniversary of the Date of
Grant, and no ISO may be granted under this Plan on or after the tenth
anniversary of the effective date of this Plan.



(b)
Ten Percent Shareholder. No Participant may receive an ISO under this Plan if
such Participant, at the time the Award is granted, owns (after application of
the rules contained in Section 424(d) of the Code) equity securities possessing
more than 10% of the total combined voting power of all classes of equity
securities of the Company, its Parent or any Subsidiary, unless (i) the option
price for such ISO is at least 110% of the Fair Market Value of the Shares as of
the Date of Grant, and (ii) such ISO is not exercisable on or after the fifth
anniversary of the Date of Grant.



(c)
Limitation on Grants. The aggregate Fair Market Value (determined with respect
to each ISO at the time of grant) of the Shares with respect to which ISOs are
exercisable for the first time by a Participant during any calendar year (under
this Plan or any other plan adopted by the Company or its Parent or its
Subsidiary) shall not exceed $100,000. Unless otherwise set forth in an Award
Agreement, if such aggregate Fair Market Value shall exceed $100,000, such
number of ISOs as shall have an aggregate Fair Market Value equal to the amount
in excess of $100,000 shall be treated as NQSOs.



(d)
Non-Transferability. Notwithstanding any other provision herein to the contrary,
no ISO granted hereunder (and, if applicable, related Stock Appreciation Right)
may be transferred except by will or by the laws of descent and distribution,
nor may such ISO (or related Stock Appreciation Right) be exercisable during the
Participant's lifetime other than by him (or his guardian or legal
representative to the extent permitted by applicable law).



(e)
Termination of Employment. No ISO may be exercised more than three months
following termination of employment for any reason (including retirement) other
than death or Disability, nor more than one year following termination of
employment for the reason of death or Disability (as defined in Section 422 of
the Code). If the Award Agreement for an ISO permits exercise after such date
such option will no longer qualify as an ISO and shall thereafter be, and
receive the tax treatment applicable to, an NQSO. For this purpose, a
termination of employment is cessation of employment such that no employment
relationship exists between the Participant and the Bank, the Company, a Parent
or a Subsidiary.



(f)
Fair Market Value. For purposes of any ISO granted hereunder (or, if applicable,
related Stock Appreciation Right), the Fair Market Value of Shares shall be
determined in the manner required by Section 422 of the Code and any Treasury
regulations thereunder.



6.3    Subject to Code Amendments. The foregoing limitations are designed to
comply with the requirements of Section 422 of the Code and shall be
automatically amended or modified to comply with amendments or modifications to
Section 422 of the Code. Any ISO which fails to comply with Section 422 of the
Code is automatically treated as an NQSO appropriately granted under this Plan
provided it otherwise meets the Plan's requirements for NQSOs.


ARTICLE 7
Stock Appreciation Rights


7.1     SAR Grant and Agreement. Stock Appreciation Rights (including SOSARs as
set forth below) may be granted under this Plan and each SAR granted under this
Plan will be evidenced by minutes of a meeting, or by a unanimous written
consent without


68

--------------------------------------------------------------------------------





a meeting, of the Committee and by an Award Agreement dated as of the Date of
Grant and executed by the Company and by the appropriate Participant.


(a)
Term. Any unexercised portion of a Stock Appreciation Right granted hereunder
shall expire at the end of the stated term of the Stock Appreciation Right. The
Committee shall determine the term of each Stock Appreciation Right at the time
of grant, which term shall not exceed ten years from the Date of Grant. The
Committee may extend the term of a Stock Appreciation Right, in its discretion,
but not beyond the date immediately prior to the tenth anniversary of the
original Date of Grant. If a definite term is not specified by the Committee at
the time of grant, then the term is deemed to be ten years.



(b)
Vesting. A Stock Appreciation Right is exercisable, in whole or in part, at such
time or times as determined by the Committee at or after the time of grant.
Unless otherwise determined by the Committee in connection with the grant and
set forth in the Award Agreement, all unvested Stock Appreciation Rights shall
immediately vest upon the Death or Disability of the Participant.



(c)
Exercise Price. Subject to Section 3.3, the Exercise Price of a Stock
Appreciation Right will never be less than 100% of the Fair Market Value of the
related Shares on the Date of Grant. Except as otherwise provided in Section
3.3, no subsequent amendment of an outstanding Stock Appreciation Right may
reduce the Exercise Price to less than 100% of the Fair Market Value of the
Shares on the Date of Grant. Nothing in this Section 7.1(c) shall be construed
as limiting the Committee's authority to grant premium price Stock Appreciation
Rights which do not become exercisable until the Fair Market Value of the
related Shares exceeds a specified percentage (e.g., 110%) of the Exercise
Price; provided, however, that such percentage will never be less than 100%.



(d)
Method of Exercise. A Stock Appreciation Right may be exercised in whole or in
part during the term by giving written notice of exercise to the Company
specifying the number of Shares in respect of which the Stock Appreciation Right
is being exercised. The notice must be given by or on behalf of a person
entitled to exercise the Stock Appreciation Right. Upon the exercise of a Stock
Appreciation Right, subject to satisfaction of the tax withholding requirements
pursuant to Article 15, the holder of the Stock Appreciation Right is entitled
to receive Shares or cash as specified in the original Award Agreement (as set
forth below) equal in value to the excess of the Fair Market Value of a Share on
the exercise date over the Exercise Price of the SAR multiplied by the number of
Stock Appreciation Rights being exercised. At any time the Fair Market Value of
a Share on a proposed exercise date does not exceed the Exercise Price of the
SAR, the holder of the Stock Appreciation Right shall not be permitted to
exercise such right.



(i)
Stock Appreciation Right designated as a Stock Only Stock Appreciation Right
("SOSAR") in the original Award Agreement. With respect to an Award designated
by the Company in the original Award Agreement as a SOSAR, the Participant shall
be entitled to receive only Shares of the Company upon exercise.



(ii)
All Other Stock Appreciation Rights. With respect to all other Awards the holder
shall be entitled to the cash or other property set forth in the Award
Agreement.



(e)
Early Termination Prior to Expiration. If the employment of a Participant with
the Bank, the Company or its Affiliates terminates for any reason, all
unexercised Stock Appreciation Rights may be exercised only in accordance with
rules established by the Committee or as specified in the relevant agreement
evidencing such Stock Appreciation Rights. Such rules may provide, as the
Committee deems appropriate, for the expiration, continuation (but only to the
originally scheduled expiration date), or acceleration of the vesting of all or
part of such Stock Appreciation Rights.



7.2    Other Terms and Conditions of SAR Grants. Stock Appreciation Rights are
subject to such other terms and conditions, not inconsistent with the provisions
of this Plan, as are determined from time to time by the Committee.


7.3    Special Limitations on SAR Awards. Unless an Award Agreement approved by
the Committee provides otherwise, Stock Appreciation Rights awarded under this
Plan are intended to meet the requirements for the stock rights exemption from
coverage under Code Section 409A described in Treasury Regulation Section
1.409A-1(b)(5) and all Stock Appreciation Rights Awards shall be construed and
administered accordingly.


ARTICLE 8
Restricted Share and Restricted Share Unit Awards




69

--------------------------------------------------------------------------------





8.1     Restricted Share Grants and Agreements. Restricted Share Awards consist
of Shares which are issued by the Company to a participant at no cost or at a
purchase price determined by the Committee which may be below their Fair Market
Value but which are subject to forfeiture and restrictions on their sale or
other transfer by the Participant. Each Restricted Share Award granted under
this Plan will be evidenced by minutes of a meeting, or by a unanimous written
consent without a meeting, of the Committee and by an Award Agreement dated as
of the Date of Grant and executed by the Company and by the Participant. The
timing of Restricted Share Awards and the number of Shares to be issued are to
be determined by the Committee in its discretion. By accepting a grant of
Restricted Shares, the Participant consents to any tax withholding as provided
in Article 15.


8.2    Terms and Conditions of Restricted Share Grants. Restricted Shares
granted under this Plan are subject to the following terms and conditions,
which, except as otherwise provided herein, need not be the same for each
Participant, and may contain such additional terms, conditions, restrictions and
contingencies not inconsistent with the terms of this Plan and any operative
employment or other agreement, as the Committee deems desirable:


(a)
Purchase Price. The Committee shall determine the prices, if any, at which
Restricted Shares are to be issued to a Participant, which may vary from time to
time and from Participant to Participant and which may be below the Fair Market
Value of such Restricted Shares at the Date of Grant.



(b)
Restrictions. All Restricted Shares issued under this Plan will be subject to
such restrictions as the Committee may determine, which may include, without
limitation, the following:



(i)
a prohibition against the sale, transfer, pledge or other encumbrance of the
Restricted Shares, such prohibition to lapse at such time or times as the
Committee determines (whether in installments or otherwise, but subject to the
Change in Control provisions in Article 11);



(ii)
a requirement that the Participant forfeit such Restricted Shares in the event
of termination of the Participant's employment with the Bank, the Company or its
Affiliates prior to Vesting;



(iii)
a prohibition against employment or retention of the Participant by any
competitor of the Bank, the Company or its Affiliates, or against dissemination
by the Participant of any secret or confidential information belonging to the
Company or an Affiliate;



(iv)
any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of any stock exchange
or transaction reporting system upon which such Restricted Shares may then be
listed or quoted and any state laws, rules and regulations, including "blue sky"
laws;



(v)
such additional restrictions as are required to avoid adverse tax consequences
under Code Section 409A; and



(vi)
delivery of a valid election under Code Section 83(b).



The Committee may at any time waive such restrictions or accelerate the date or
dates on which the restrictions will lapse.


(c)
Performance-Based Restrictions. The Committee may, in its sole discretion,
provide restrictions that lapse upon the attainment of specified performance
objectives. In such case, the provisions of Sections 9.2 and 9.3 will apply
(including, but not limited to, the enumerated performance objectives). If the
Award Agreement governing an Award provides that such Award is intended to be
performance based compensation, the provisions of Article 9 will also apply.



(d)
Delivery of Shares. Any Restricted Stock granted under the Plan may be evidenced
in such manner as the Committee may deem appropriate, including, without
limitation, book-entry registration or issuance of a stock certificate or
certificates.  In the event any stock certificate is issued in respect of Shares
of Restricted Stock granted under the Plan, such certificate shall be registered
in the name of the Participant and shall bear an appropriate legend referring to
the terms, conditions, and restrictions applicable to such Restricted Stock. At
the end of any time period during which the Restricted Shares are subject to
forfeiture and restrictions on transfer, and after any tax withholding, such
Shares will be delivered free of all restrictions (except for any pursuant to
Article 14) to the Participant or other appropriate person and with the
foregoing legend removed from the stock certificate.



(e)
Forfeiture of Shares. If a Participant who holds Restricted Shares fails to
satisfy the restrictions, vesting requirements and other conditions relating to
the Restricted Shares prior to the lapse, satisfaction or waiver of such
restrictions



70

--------------------------------------------------------------------------------





and conditions, except as may otherwise be determined by the Committee, the
Participant shall forfeit the Shares and transfer them back to the Company in
exchange for a refund of any consideration paid by the Participant or such other
amount which may be specifically set forth in the Award Agreement. A Participant
shall execute and deliver to the Company one or more Stock Powers with respect
to Restricted Shares granted to such Participant.


(f)
Voting and Other Rights. Except as otherwise required for compliance with the
terms of the applicable Restricted Share Agreement, during any period in which
Restricted Shares are subject to forfeiture and restrictions on transfer, the
Participant holding such Restricted Shares shall have all the rights of a
Shareholder with respect to such Shares, including, without limitation, the
right to vote such Shares and the right to receive any dividends paid with
respect to such Shares.



8.3    Restricted Share Unit Awards and Agreements. Restricted Share Unit Awards
consist of Shares that will be issued to a Participant at a future time or times
at no cost, or at a purchase price determined by the Committee which purchase
price may be below their Fair Market Value, if continued employment and/or other
terms and conditions specified by the Committee are satisfied. Each Restricted
Share Unit Award granted under this Plan will be evidenced by minutes of a
meeting, or by a unanimous written consent without a meeting, of the Committee
and by an Award Agreement dated as of the Date of Grant and executed by the
Company and the Participant. The timing of Restricted Share Unit Awards and the
number of Restricted Share Units to be awarded are to be determined by the
Committee in its sole discretion. By accepting a Restricted Share Unit Award,
the Participant agrees to remit to the Company when due any tax withholding as
provided in Article 15.


8.4     Terms and Conditions of Restricted Share Unit Awards. Restricted Share
Unit Awards are subject to the following terms and conditions, which, except as
otherwise provided herein, need not be the same for each Participant, and may
contain such additional terms, conditions, restrictions and contingencies not
inconsistent with the terms of this Plan and any operative employment or other
agreement, as the Committee deems desirable:


(a)
Purchase Price. The Committee shall determine the prices, if any, at which
Shares are to be issued to a Participant after Vesting of Restricted Share
Units, which may vary from time to time and among Participants and which may be
below the Fair Market Value of Shares at the Date of Grant.



(b)
Restrictions. All Restricted Share Units awarded under this Plan will be subject
to such restrictions as the Committee may determine, which may include, without
limitation, the following:



(i)
a prohibition against the sale, transfer, pledge or other encumbrance of the
Restricted Share Unit;



(ii)
a requirement that the Participant forfeit such Restricted Share Unit in the
event of termination of the Participant's employment with the Bank, the Company
or its Affiliates prior to Vesting;



(iii)
a prohibition against employment of the Participant by, or provision of services
by the Participant to, any competitor of the Bank, the Company or its
Affiliates, or against dissemination by the Participant of any secret or
confidential information belonging to the Bank, the Company or an Affiliate;



(iv)
any applicable requirements arising under the Securities Act of 1933, as
amended, other securities laws, the rules and regulations of any stock exchange
or transaction reporting system upon which the Common Shares may then be listed
or quoted and any state laws, rules and interpretations, including "blue sky"
laws; and



(v)
such additional restrictions as are required to avoid adverse tax consequences
under Code Section 409A.



The Committee may at any time waive such restrictions or accelerate the date or
dates on which the restrictions will lapse.


(c)
Performance-Based Restrictions. The Committee may, in its sole discretion,
provide restrictions that lapse upon the attainment of specified performance
objectives. In such case, the provisions of Sections 9.2 and 9.3 will apply
(including, but not limited to, the enumerated performance objectives). If the
Award Agreement governing an Award provides that such Award is intended to be
performance based compensation, the provisions of Article 9 will also apply.



(d)
Voting and Other Rights. A Participant holding Restricted Share Units shall not
be deemed to be a Shareholder of the Company solely because of such units. Such
Participant shall have no rights of a Shareholder with respect to such units;
provided, however, that an Award Agreement may provide for payment of an amount
of money (or Shares



71

--------------------------------------------------------------------------------





with a Fair Market Value equivalent to such amount) equal to the dividends paid
from time to time on the number of Common Shares that would become payable upon
vesting of a Restricted Share Unit Award.


(e)
Lapse of Restrictions. If a Participant who holds Restricted Share Units
satisfies the restrictions and other conditions relating to the Restricted Share
Units prior to the lapse or waiver of such restrictions and conditions, the
Restricted Share Units shall be converted to, or replaced with, Shares which are
free of all restrictions except for any restrictions pursuant to Article 14.



(f)
Forfeiture of Restricted Share Units. If a Participant who holds Restricted
Share Units fails to satisfy the restrictions, Vesting requirements and other
conditions relating to the Restricted Share Units (prior to the lapse,
satisfaction or waiver of such restrictions and conditions), except as may
otherwise be determined by the Committee, the Participant shall forfeit the
Restricted Share Units.



(g)
Special Limitations on Restricted Share Unit Awards. Unless an Award Agreement
approved by the Committee provides otherwise, Restricted Share Units awarded
under this Plan are intended to meet the requirements for the short-term
deferral exemption from coverage under Code Section 40`9A described in Treasury
Regulation Section 1.409A-1(b)(4) and all Restricted Stock Unit Awards shall be
construed and administered accordingly.



8.5    Time Vesting of Restricted Share and Restricted Share Unit Awards.
Restricted Shares or Restricted Share Units, or portions thereof, are
exercisable at such time or times as determined by the Committee in its
discretion at or after grant, subject to the restrictions on time Vesting set
forth in this Section. If the Committee provides that any Restricted Shares or
Restricted Share Unit Awards become Vested over time (with or without a
performance component), the Committee may waive or accelerate such Vesting
provisions at any time, subject to the restrictions on time Vesting set forth in
this Section. Unless otherwise determined by the Committee in connection with
the grant and set forth in the Award Agreement, all unvested Restricted Share
and Restricted Share Unit Awards shall immediately Vest with respect to any
required time vesting upon the Death or Disability of the holder.


ARTICLE 9
Performance Share Awards


9.1    Performance Share Awards and Agreements. A Performance Share Award is a
right to receive Shares in the future conditioned upon the attainment of
specified performance objectives and such other conditions, restrictions and
contingencies as the Committee may determine. Each Performance Share Award
granted under this Plan will be evidenced by minutes of a meeting, or by a
unanimous written consent without a meeting, of the Committee and by an Award
Agreement dated as of the Date of Grant and executed by the Company and by the
Participant. The timing of Performance Share Awards and the number of Shares
covered by each Award are to be determined by the Committee in its discretion.
By accepting a grant of Performance Shares, the Participant agrees to remit to
the Company when due any tax withholding as provided in Article 15.


9.2    Performance Objectives. At the time of grant of a Performance Share
Award, the Committee will specify the performance objectives which, depending on
the extent to which they are met, will determine the number of Shares that will
be distributed to the Participant. The Committee will also specify the time
period or periods (the "Performance Period") during which the performance
objectives must be met. With respect to awards intended to be “performance based
compensation,” the Committee may use performance objectives based on one or more
financial criteria or other objective performance measures as the Committee may
determine to be appropriate, including, but not limited to, one or more of the
following: earnings per share, total revenue, net interest income, non-interest
income, net income, net income before tax, non-interest expense, efficiency
ratio, return on equity, return on assets, economic profit added, loans,
deposits, tangible equity, assets, net charge-offs, new market growth, product
line developments, and nonperforming assets. The Committee may designate a
single goal criterion or multiple goal criteria for performance measurement
purposes. Performance measurement may be described in terms of objectives that
are related to the performance by the Company, by the Bank, by any Subsidiary,
or by any employee or group of employees in connection with services performed
by that employee or those employees for the Company, the Bank, a Subsidiary, or
one or more subunits of the Company, the Bank or of any Subsidiary. The
performance objectives may be made relative to the performance of other
companies. The performance objectives and periods need not be the same for each
participant or for each Award.


9.3    Adjustment of Performance Objectives. The Committee may modify, amend or
otherwise adjust the performance objectives specified for outstanding
Performance Share Awards if it determines that an adjustment would be consistent
with the objectives of this Plan and taking into account the interests of the
affected Participants and the public Shareholders of the Company and such
adjustment complies with any applicable legal requirements. The types of events
which could cause an adjustment in the performance objectives include, without
limitation, accounting changes which substantially affect the determination of
performance objectives, changes in applicable laws or regulations which affect
the performance objectives, and divisive corporate reorganizations, including
spin-offs and other distributions of property or stock.


72

--------------------------------------------------------------------------------







9.4    Other Terms and Conditions. Performance Share Awards granted under this
Plan are subject to the following terms and conditions and may contain such
additional terms, conditions, restrictions and contingencies not inconsistent
with the terms of this Plan and any operative employment or other agreement as
the Committee deems desirable:


(a)
Delivery of Shares. As soon as practicable after the applicable Performance
Period has ended, the Participant will receive a distribution of the number of
Shares earned during the Performance Period, depending upon the extent to which
the applicable performance objectives were achieved. Such Shares will be
registered in the name of the Participant and will be free of all restrictions
except for any restrictions pursuant to Article 14. Notwithstanding the
forgoing, the distribution of Shares provided for herein shall occur not later
than two and one-half months following the end of the calendar year in which the
Performance Period has ended.



(b)
Termination. A Performance Share Award or unearned portion thereof will
terminate without the issuance of Shares on the termination date specified at
the time of grant or upon the termination of employment of the Participant
during the Performance Period. If a Participant's employment with the Bank, the
Company or its Affiliates terminates by reason of his or her death, disability
or retirement, the Committee in its discretion at or after the time of grant may
determine, notwithstanding any Vesting requirements, that the Participant (or
the heir, legatee or legal representative of the Participant's estate) will
receive a distribution based on a portion of the Participant's then-outstanding
Performance Share Awards in an amount which is not more than the number of
shares which would have been earned by the participant if 100% of the
performance objectives for the current Performance Period had been achieved
prorated based on the ratio of the number of months of active employment in the
Performance Period to the total number of months in the Performance Period.



(c)
Voting and Other Rights. Awards of Performance Shares do not provide the
Participant with voting rights or rights to dividends prior to the Participant
becoming the holder of record of Shares issued pursuant to an Award; provided,
however, that an Award Agreement may provide for payment of an amount of money
(or Shares with a Fair Market Value equivalent to such amount) equal to the
dividends paid from time to time on the number of Common Shares that would
become payable upon vesting of a Performance Share Award. Prior to the issuance
of Shares, Performance Share Awards may not be sold, transferred, pledged,
assigned or otherwise encumbered.



9.5    Special Limitations on Performance Share Awards. Unless an Award
Agreement approved by the Committee provides otherwise, Performance Shares
awarded under this Plan are intended to meet the requirements for the short-term
deferral exemption from coverage under Code Section 409A described in Treasury
Regulation Section 1.409A-1(b)(4) and all Performance Share Awards shall be
construed and administered accordingly.


ARTICLE 10
Transfers and Leaves of Absence


10.1    Transfer of Participant. For purposes of this Plan, the transfer of a
Participant among the Bank, the Company and other Affiliates of the Company is
deemed not to be a termination of employment.


10.2    Effect of Leaves of Absence. For purposes of this Plan, the following
leaves of absence are deemed not to be a termination of employment:


(a)
a leave of absence, approved in writing by the Bank or the Company, for military
service, sickness or any other purpose approved by the Bank or the Company, if
the period of such leave does not exceed 90 days;



(b)
a leave of absence in excess of 90 days, approved in writing by the Bank or the
Company, but only if the employee's right to reemployment is guaranteed either
by a statute or by contract, and provided that, in the case of any such leave of
absence, the employee returns to work within 30 days after the end of such
leave; and



(c)
any other absence determined by the Committee in its discretion not to
constitute a termination of employment.



ARTICLE 11
Effect of Change in Control


11.1    Change in Control Defined. "Change in Control" shall have the meaning
set forth in Article 1 of this Plan.




73

--------------------------------------------------------------------------------





11.2    Effect of Change in Control. Unless otherwise determined by the
Committee in connection with the grant and expressly set forth in the Award
Agreement, if following a Change in Control, less than 50 percent of the voting
stock of the surviving corporation is held by persons who were Shareholders of
the Company immediately prior to the closing of the Change in Control (whether
such surviving corporation is the Company or another entity):


(a)
all Stock Options or SARs, notwithstanding any limitations set forth in the Plan
shall become fully Vested and immediately exercisable;



(b)
all Restricted Shares, notwithstanding any limitations set forth in the Plan
shall become fully Vested; and



(c)
all Restricted Share Units and Performance Shares, notwithstanding any
limitations set forth in the Plan, shall become fully Vested.



If at least 50 percent of the voting stock of the Company or other surviving
corporation is held by persons who were Shareholders of the Company immediately
prior to the closing of the Change in Control, then all such Awards or such
substitutes therefore shall remain outstanding and be governed by their
respective terms and Vesting shall not be accelerated.


In addition, in connection with a Change in Control the Committee shall have the
right, in its sole discretion, to:


(d)
cancel any or all outstanding Stock Options, SARs, Restricted Share Units and
Performance Shares in exchange for the kind and amount of shares of the
surviving or new corporation, cash, securities, evidences of indebtedness, other
property or any combination thereof receivable in respect of one Share upon
consummation of the transaction in question (the "Acquisition Consideration")
that the holder of the Stock Option, SAR, Restricted Share Unit or Performance
Share would have received had the Stock Option, SAR, Restricted Share Unit or
Performance Share been exercised or converted into Shares, as applicable, prior
to such transaction, less the applicable exercise or purchase price therefor;



(e)
cause the holders of any or all Stock Options, SARs, Restricted Share Units and
Performance Shares to have the right thereafter and during the term of the Stock
Option, SAR, Restricted Share Unit or Performance Share to receive upon exercise
thereof the Acquisition Consideration receivable upon the consummation of such
transaction by a holder of the number of Common Shares which might have been
obtained upon exercise or conversion of all or any portion thereof, less the
applicable exercise or purchase price therefor, or to convert such Stock Option,
SAR, Restricted Share Unit or Performance Share into a stock option,
appreciation right, restricted share unit or performance share relating to the
surviving or new corporation in the transaction; or



(f)
take such other action as it deems appropriate to preserve the value of the
Award to the Participant, including the cancellation of such Award and the
payment of the value of the Acquisition Consideration attributable to the Award,
net of payments due from the holder thereof upon exercise if any, in cash.



The Committee may provide for any of the foregoing in an Award Agreement
governing an Award in advance, may provide for any of the foregoing in
connection with a Change in Control, or do both. Alternatively, the Committee
shall also have the right to require any purchaser of the Company's assets or
stock, as the case may be, to take any of the actions set forth in the preceding
sentence.


The manner of application and interpretation of the foregoing provisions of this
Section 11.2 shall be determined by the Committee in its sole and absolute
discretion.


11.3    Code Section 409A. If the Committee determines than an Award is not
exempt from the requirements of Section 409A of the Code, then, notwithstanding
the other provisions of this Article 10, the Committee may provide in the Award
Agreement for such changes to the definition of Change in Control from the
definition set forth in this Plan, and for such changes to the rights of the
parties upon a Change in Control, as the Committee may deem necessary in order
for such Award to comply with Code Section 409A.


ARTICLE 12
Transferability of Awards




74

--------------------------------------------------------------------------------





12.1    Awards Are Non-Transferable. Except as provided in Sections 12.2 and
12.3, Awards are non-transferable and any attempts to assign, pledge,
hypothecate or otherwise alienate or encumber (whether by operation of law or
otherwise) any Award shall be null and void.


12.2    Inter-Vivos Exercise of Awards. During a Participant's lifetime, Awards
are exercisable only by the Participant or, as permitted by applicable law and
notwithstanding Section 12.1 to the contrary, the Participant's guardian or
other legal representative.


12.3    Limited Transferability of Certain Awards. Notwithstanding Section 12.1
to the contrary, Awards may be transferred by will and by the laws of descent
and distribution. Moreover, the Committee, in its discretion, may allow at or
after the time of grant the transferability of Awards which are Vested, provided
that the permitted transfer is made (a) if the Award is an Incentive Stock
Option, the transfer is consistent with Section 422 of the Code; (b) to the
Company (for example in the case of forfeiture of Restricted Shares), an
Affiliate or a person acting as the agent of the foregoing or which is otherwise
determined by the Committee to be in the interests of the Company; or (c) by the
Participant for no consideration to Family Members or other Permitted
Transferees (as defined in this Plan). No transfer may be made to the extent
that transferability would cause Form S-8 or any successor form thereto not to
be available to register Shares related to an Award. The Committee in its
discretion may impose additional terms and conditions upon transferability.


ARTICLE 13
Amendment and Discontinuation


13.1    Amendment or Discontinuation of this Plan. The Board of Directors may
amend, alter, or discontinue this Plan at any time, provided that no amendment,
alteration, or discontinuance may be made:


(a)
which would materially and adversely affect the rights of a Participant under
any Award granted prior to the date such action is adopted by the Board of
Directors without the Participant's written consent thereto; and



(b)
without Shareholder approval, if Shareholder approval is required under
applicable laws, regulations or exchange requirements (including Section 422 of
the Code with respect to ISOs.



Notwithstanding the foregoing, this Plan may be amended without Participants'
consent to: (i) comply with any law; (ii) preserve any intended favorable tax
effects for the Company, the Plan or Participants; or (iii) avoid any unintended
unfavorable tax effects for the Company, the Plan or Participants.


13.2    Amendment of Grants. The Committee may amend, prospectively or
retroactively, the terms of any outstanding Award, provided that no such
amendment may be inconsistent with the terms of this Plan (specifically
including the prohibition on granting Stock Options or SARs with an Exercise
Price less than 100% of the Fair Market Value of the Common Shares on the Date
of Grant) or would materially and adversely affect the rights of the Participant
holding the grant without his or her written consent.


ARTICLE 14
Issuance of Shares and Share Certificates


14.1    Issuance of Shares. The Company will issue or cause to be issued Shares
as soon as practicable upon exercise or conversion of an Award that is payable
in Shares. No certificates for Shares will be issued until full payment has been
made, to the extent payment is required. Until the issuance (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company) of the stock certificate evidencing such Shares, no right
to vote or receive dividends or any other rights as a shareholder will exist
with respect to the Shares, notwithstanding the exercise or conversion of the
Award payable in shares.


14.2     Delivery of Share Certificates. The Company is not required to issue or
deliver any certificates for Shares issuable with respect to Awards under this
Plan prior to the fulfillment of all of the following conditions:


(a)
payment in full for the Shares and for any tax withholding (see Article 15);



(b)
completion of any registration or other qualification of such Shares under any
Federal or state laws or under the rulings or regulations of the Securities and
Exchange Commission or any other regulating body which the Committee in its
discretion deems necessary or advisable;



(c)
admission of such Shares to listing on any stock exchange on which the Shares
are listed;





75

--------------------------------------------------------------------------------





(d)
in the event the Shares are not registered under the Securities Act of 1933,
qualification as a private placement under said Act or qualification for another
applicable exemption from registration under the Securities Act of 1933;



(e)
obtaining of any approval or other clearance from any Federal or state
governmental agency which the Committee in its discretion determines to be
necessary or advisable; and



(f)
the Committee is fully satisfied that the issuance and delivery of Shares under
this Plan is in compliance with applicable Federal, state or local law, rule,
regulation or ordinance or any rule or regulation of any other regulating body,
for which the Committee may seek approval of counsel for the Company.



14.3    Applicable Restrictions on Shares. Shares issued with respect to awards
may be subject to such stock transfer orders and other restrictions as the
Committee may determine necessary or advisable under any applicable Federal or
state securities law rules, regulations and other requirements, the rules,
regulations and other requirements of any stock exchange upon which the Shares
are then listed, and any other applicable Federal or state law and will include
any restrictive legends on stock certificates that the Committee may deem
appropriate to include.


14.4    Book Entry. In lieu of the issuance of stock certificates evidencing
Shares, the Company may use a "book entry" system in which a computerized or
manual entry is made in the records of the Company to evidence the issuance of
such Shares. Such Company records are, absent manifest error, binding on all
parties.


ARTICLE 15
Satisfaction of Tax Liabilities


15.1     In General. The Company or the Bank shall withhold any taxes which the
Committee determines the Company or the Bank is required by law or required by
the terms of this Plan to withhold in connection with any payments incident to
this Plan. The Participant or other recipient shall provide the Committee with
such additional information or documentation as may be necessary for the Company
and the Bank to discharge their obligations under this Section. The Company may
withhold: (a) cash, (b) subject to any limitations under Rule 16b-3, Common
Shares to be issued, or (c) any combination thereof, in an amount equal to the
amount which the Committee determines is necessary to satisfy the obligations of
the Company, the Bank, a Subsidiary or a Parent to withhold federal, state and
local income taxes or other amounts incurred by reason of the grant, vesting or
exercise of an Award, its disposition, or the disposition of the underlying
Common Shares. Alternatively, the Company may require the holder to pay to the
Company or the Bank such amounts, in cash, promptly upon demand.


15.2    Withholding from Share Distributions. With respect to a distribution in
Shares pursuant to a Restricted Share, Restricted Share Unit or Performance
Share Award under the Plan, the Committee may cause the Company to sell the
number of such Shares with a value (net proceeds of such sale) equal to (or
exceed by not more than that actual sale price of a single Share) the Company's
required tax withholding relating to such distribution. The Committee may
withhold the proceeds of such sale for purposes of satisfying such tax
withholding obligation.


15.3    Section 83(b) Election. The Committee may, where applicable, provide in
an Award Agreement the right of the Participant to make an election pursuant to
Section 83(b) of the Code, or comparable provisions of any state tax law, to
include in the Participant's gross income the fair market value as of the Award
as of the Date of Grant. The Participant may make such an election only if,
prior to making any such election, the Participant (a) notifies the Company of
the Participant's intention to make such election in accordance with any notice
requirements set forth in the Award Agreement, and (b) pays to the Company an
amount sufficient to satisfy any taxes or other amounts required by any
governmental authority to be withheld or paid over to such authority for the
Participant's account, or otherwise makes arrangements satisfactory to the
Company for the payment of such amounts through withholding or otherwise.


15.4    Section 83(i) Elections Not Available. The shares of Common Stock issued
pursuant to Stock Options or Restricted Share Units granted under this Plan are
not intended to be qualified stock for purposes of Section 83(i) of the Code,
and Participants may not make elections under Section 83(i) of the Code with
respect to such shares. The Company will not create any escrow arrangements
consistent with the requirements set forth in Section II.B.2 of IRS Notice
2018-97 in connection with the issuance of shares of Common Stock to
participants under this Plan.


ARTICLE 16
General Provisions


16.1    No Implied Rights to Awards. No potential participant has any claim or
right to be granted an Award under this Plan, and there is no obligation of
uniformity of treatment of participants under this Plan.


76

--------------------------------------------------------------------------------







16.2    No Implied Rights to Employment. Neither this Plan nor any Award
thereunder shall be construed as giving any individual any right to continued
employment with the Bank, the Company or any Affiliate. The Plan does not
constitute a contract of employment, and the Bank, the Company and each
Affiliate expressly reserve the right at any time to terminate employees free
from liability, or any claim, under this Plan, except as may be specifically
provided in this Plan or in an Award Agreement.


16.3    Other Compensation Plans. Nothing contained in this Plan prevents the
Board of Directors from adopting other or additional compensation arrangements,
subject to shareholder approval if such approval is required, and such
arrangements may be either generally applicable or applicable only in specific
cases.


16.4    Rule 16b-3 Compliance. The Plan is intended to comply with all
applicable conditions of Securities and Exchange Commission Rule 16b-3. All
transactions involving any Participant subject to Section 16(a) of the Exchange
Act shall be subject to the conditions set forth in Rule 16b-3, regardless of
whether such conditions are expressly set forth in this Plan. Any provision of
this Plan that is contrary to Rule 16b-3 does not apply to such Participants.


16.5     Successors. All obligations of the Company with respect to Awards
granted under this Plan are binding on any successor to the Company, whether as
a result of a direct or indirect purchase, merger, consolidation or otherwise of
all or substantially all of the business and/or assets of the Company.


16.6    Severability. In the event any provision of this Plan, or the
application thereof to any person or circumstances, is held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Plan, or other applications, and this Plan is to be construed and
enforced as if the illegal or invalid provision had not been included.


16.7    Governing Law. To the extent not preempted by Federal law, this Plan and
all Award Agreements pursuant thereto are construed in accordance with and
governed by the laws of the State of Iowa. This Plan is not intended to be
governed by the Employee Retirement Income Security Act and shall be so
construed and administered.


16.8    Legal Requirements. No Awards shall be granted and the Company shall
have no obligation to make any payment under the Plan, whether in Shares, cash,
or a combination thereof, unless such payment is, without further action by the
Committee, in compliance with all applicable Federal and state laws and
regulations, including, without limitation, the Code and Federal and state
securities laws.


16.9    Forfeiture by Employees in Connection with Termination for Cause.
Notwithstanding any other provision of this Plan, subject to the provisions of
the Award Agreement to which such Award relates, upon the termination of
employment of a Participant for Cause, such Participant shall forfeit all
benefits associated with any Award as provided for herein. Pursuant to this
provision, a Participant shall forfeit all unexercised Options whether or not
previously vested, all unexercised SARs whether or not previously vested and all
Restricted Shares, Restricted Share Units and Performance Shares for which the
delivery of Shares has not yet occurred.


16.10    Awards Subject to Clawback Policy. Notwithstanding any other provision
of this Plan to the contrary, all Awards granted under this Plan shall be
subject to the Company’s Policy on Recoupment of Executive Incentive
Compensation, and each Award Agreement for such a grant under this Plan shall
provide that the Participant will be obligated to repay to the Company, all
amounts received with respect to awards granted to the Participant under this
Plan, to the extent such a repayment is required by the terms of the Company’s
Policy, as such Policy may be amended from time to time.


16.11     Section 409A of the Code. The Plan is intended, and shall be
interpreted, to provide compensation that is exempt from the requirements of
Section 409A pursuant to the “stock rights” exemption provided by Treasury
Regulation Section 1.409A-1(b)(5) or the “short-term deferral” exemption
provided by Treasury Regulation Section 1.409A-1(b)(4). The Company does not
warrant that the Plan will comply with Section 409A of the Code with respect to
any Award to any Participant or with respect to any payment. In no event shall
the Company, the Bank, any Subsidiary or any director, officer, or employee of
the Company, the Bank or any member of the Committee be liable for any
additional tax, interest, or penalty incurred by a Participant as a result of
the Plan’s failure to satisfy the requirements of an exemption from Section 409A
of the Code, or as a result of the Plan’s failure to satisfy any other
requirements of applicable tax laws.


ARTICLE 17
Effective Date and Term


17.1     Effective Date. The effective date of this Hills Bancorporation 2020
Stock Option and Incentive Plan is the date on which the Shareholders of the
Company approve it at a duly held shareholders' meeting.


77

--------------------------------------------------------------------------------







17.2     Termination Date. This Plan will continue in effect until midnight on
the day before the tenth anniversary of the effective date specified in Section
17.1; provided, however, that Awards granted on or before that date may extend
beyond that date.




78